MEMORANDUM **
Jeffrey Gordon Speelman appeals from the district court’s order upon limited remand pursuant to United States v. Arneline, 409 F.3d 1073 (9th Cir.2005) (en banc), concluding that it would not have imposed a materially different sentence had it known that the United States Sentencing Guidelines were advisory. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Speelman’s contention that the district court’s failure to hold a resentencing hearing to allow him to present additional evi*621dence violated his due process rights is foreclosed. See United States v. Silva, 472 F.3d 683, 687-88 (9th Cir.2007) (recognizing that, in the context of an Ameline remand, due process does not require that a defendant be given the opportunity to present new evidence unless a new sentence is to be imposed).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.